DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano (JP 2008-303627A) in view of Jenkins (US 8,307,599).
Regarding claim 1, Sugano discloses a metal wall material A (par 0008) comprising: 
a front substrate 1 made of a metal sheet (par 0017 of translation), the front substrate comprising a body portion formed into a box shape (Fig 2, 4); 
a back substrate 18 arranged on a back side of the front substrate so as to cover an opening of the body portion; and 

wherein a top plate portion of the body portion comprises at least one protruding rib 6, 7 comprised of at least one protrusion formed in a part of the metal sheet, and disposed along a side of a polygon (along an upper side of the metal wall material’s rectangular, i.e. polygonal, shape) and wherein the metal wall material is configured such that the tightening member is driven into an inner region of the protruding rib (Fig 1), but does not disclose wherein the protruding rib further comprises at least one opening portion that communicates an outer region with the inner region of the protruding rib.  
However, Jenkins discloses a material being tightened to a base by driving at least one tightening member 42 into a body portion, wherein a top portion of the body portion comprises at least one protruding rib 167, comprising at least one opening portion that communicates an outer region with the inner region of the protruding rib  (Fig 19), (Col 8,Lines 30-36). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the protruding rib of Sugano to have at least one opening portion that communicates an outer region with the inner region of the protruding rib as taught by Jenkins in order to provide the predictable result of protecting against moisture infiltration while allowing for drainage. 
Regarding claim 3, Jenkins further discloses that the at least one opening portion includes a lower side opening portion (opening located downward) located on a 
Regarding claim 4, Jenkins further discloses that a ratio of the at least one opening portion in the protruding rib is 50% or less.  
Regarding claim 5, Sugano does not disclose that the protrusion has a height of 0.2 mm or more.  It would have been an obvious matter of design choice to modify the protrusion of Sugano to have such a height since such a modification would have involved a mere change in the size of the components according to the desired waterproofing performance of the protruding ribs, the easiness of the formation of the protruding ribs. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Sugano does not disclose that a value obtained by dividing a width of the protrusion by the height of the protrusion is 3 or more. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.
Regarding claim 7, Sugano does not disclose that a shortest distance from a center position of the inner region to the protrusion is between 5 mm and 20 mm or less. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, 
Regarding claim 8, Sugano discloses that the metal sheet forming the front substrate has a thickness of 0.35 mm (par 0024) which is less than 0.5 mm.
Regarding claim 9, Sugano modified by Jenkins discloses the basic claimed method. The claimed method steps would have been obvious method of forming a wall construction. The steps can obviously be seen in the above rejection of the apparatus claim since the method claim merely recite the apparatus claim in method form.

Response to Arguments
5.	Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, indicating that there is no disclosure or teaching in Jenkins that the moisture guard may also resist deformation or buckling because the shingles of Jenkins are stated to be rigid and would inherently resist deformation or buckling. Examiner wants to note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sugano was used for the teaching of a metal wall material including a front metal sheet, a back substrate, a foam resin core and a protruding rib. Jenkins was only used for the teaching of a material including a protruding rib comprising at least one opening portion that communicates an outer region with the inner region of the . 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        6/10/2021